Case 3:21-mj-00031-SBJ Document1 Filed 03/26/21 Page 1 of 6

4:21-mj-03043-CRZ *SEALED* Doc#1 Filed: 03/25/21 Page 1of6-PageID#1

AO 91 (Rev. L1/L1) Criminal Complaint

UNITED STATES DISTRICT COURT
for the

District of Nebraska

 

 

 

United States of America ) S [= AL E D
v. )
) GaseNw, 4:21MJ3043
ADAM STUART VANNOY
)
- )
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of March 14, 2021 in the county of Lancaster in the
District of Nebraska , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 922(g)(3) and On or about March 14, 2021, Defendant ADAM STUART VANNOY, knowing
18 U.S.C. § 924(a)(2) he was an unlawful user of Marijuana, a Schedule | controlled substance,

knowingly possessed a firearm in and affecting commerce, and which had
been shipped and transported in interstate commerce.

This criminal complaint is based on these facts:

SEE ATTACHED AFFIDAVIT

Mf Continued on the attached sheet. jpeg

 

Complainant’s signature
g

ANTHONY SORENSON, SPECIAL AGENT, ATF

 

Printed name and title
ia Sworn to before me and signed in my presence.

Sworn to before me by telephone or other reliable
electronic means.

 

Date: Mar 25, 2021

Jildge's signatire

City and state: Lincoln, Nebraska CHERYL R. ZWART, U.S. MAGISTRATE JUDGE

Printed name and title
Case 3:21-mj-00031-SBJ Document 1 Filed 03/26/21 Page 2 of 6

4:21-mj-03043-CRZ *SEALED* Doc#1 Filed: 03/25/21 Page 2 of 6- Page ID#2

Affidavit in Support of an Arrest Warrant

1. Iama Special Agent (SA) with the Bureau of Alcohol, Tobacco, Firearms, and Explosives
(ATF). I am a law enforcement officer of the United States within the meaning of Title 18,
United States Code (U.S.C.), Section 2510(7), that is, an officer of the United States who is
empowered by law to conduct investigations of, and to make arrests for, offenses
enumerated in Title 18, U.S.C., Section 2516. I have been so employed by the ATF since
2016. I attended the Special Agent Basic Training program at the ATF National Academy
and the Criminal Investigator Training Program at the Federal Law Enforcement Training
Center. As such, your affiant is empowered to conduct investigations and make arrests for
offenses against the laws of the United States of America. Your affiant has conducted
and/or participated in investigations related to federal firearms, narcotics and arson
violations.

2. Your affiant, being duly sworn, states the following to be true and correct to the best of his
knowledge and belief based upon his personal observations and from information provided
by knowledgeable law enforcement agents and officers who are involved in the investigation
of Adam Vannoy.

3. As aresult of my training and experience as an ATF Special Agent, I am familiar with
federal criminal laws and know that it is unlawful for persons who are unlawful users of any
controlled substance to ship or transport in interstate or foreign commerce, or possess in or
affecting commerce, any firearm or ammunition, or to receive any firearm or ammunition
which has been shipped or transported in interstate or foreign commerce, as stated in Title
18 United States Code, Section 922(g)(3).

4, On March 14, 2021, AT 11:19 am, a person traveling on Interstate 80 called into police
dispatch to report that a white vehicle displaying a Colorado license plate “NOHATE” had
been tailgating him, passed him twice, and then accelerated to that the caller estimated to be
120+ mph. The identity of the caller is known to law enforcement.

5. Nebraska State Patrol (NSP) Trooper Dunton was traveling east on Interstate 80 in Lancaster
County when he encountered the above-described vehicle also traveling east. The vehicle
was in the third lane and traveling below the posted speed limit. Trooper Dunton began

driving behind the vehicle to observe it’s driving. The vehicle then activated it’s turn signal
Case 3:21-mj-00031-SBJ Document1 Filed 03/26/21 Page 3 of 6

4:21-mj-03043-CRZ *SEALED* Doc#1 Filed: 03/25/21 Page 3 of 6- PageID#3

and then exited the interstate and pulled into the eastbound weigh station adjacent to
Interstate 80 near Waverly, Nebraska. Trooper Dunton activated his emergency lights, and
once the vehicle was stopped, approached the driver’s side.

. The driver of the vehicle was Adam Stuart Vannoy. While speaking with Vannoy, Trooper
Dunton noticed that Vannoy had scabs on his nose and dried blood coming out of his left ear.
Trooper Dutnon asked Vannoy if he had been involved in a road rage incident. Vannoy said
that while driving on the interstate, he encountered a white vehicle that had tinted windows
and was driving without its lights on. He said the vehicle was traveling over 100 mph and
Vannoy said he was attempting to harass the driver into turning its lights on.

. As Vannoy was talking, Trooper Dunton noticed a glass bubbler, which is typically used to
smoke marijuana, on top of Vannoy’s belongs and near Vannoy’s right leg. Trooper Dunton
also saw a blow torch style lighter, which is also commonly found with people who use
illegal drugs. Trooper Dunton noticed black marks on the glass bubbler consistent with it
having been used to smoke a substance. Vannoy denied that it was being used and said he
had it because he was moving. Vannoy began searching through the center console and
Trooper Dunton noticed rolling papers which Vannoy showed to Trooper Dunton. Rolling
papers are commonly possessed by people who use drugs such as marijuana. Vannoy
continued to search through the center console and pulled out a cigarette rolling box. He
opened it and showed it to Trooper Dunton. Trooper Dunton saw what he, based on his
training and experience, believed to be a marijuana bud inside the box. Vannoy quickly
closed the box and tried to conceal it. Trooper Dunton told Vannoy that he had seen it and
Vannoy then handed Trooper Dunton the box. Vannoy handed Trooper Dunton his Colroado
driver’s license and a Colorado permit to carry a concealed handgun. When asked, Vannoy
said that he had a pistol in his jacket pocket. Trooper Dunton asked Vannoy to remove his
jacket. (The jacket was later searched and a Sig Sauer P365 handgun was found inside a
pocket.)

. Trooper Dunton then asked Vannoy to have a seat with him inside Dunton’s patrol vehicle.
Vannoy told Trooper Dunton that he was moving from Colorado. Trooper Dunton asked him
where he was moving to and Vannoy said he did not know, but his family all lived in
Pennsylvania. Vannoy asked Trooper Dunton what charges:he was facing. ‘Trooper Dunton

said it depends and told Vannoy that he would be searching the vehicle. Vannoy said that he
Case 3:21-mj-00031-SBJ Document 1 Filed 03/26/21 Page 4 of 6

4:21-mj-03043-CRZ *SEALED* Doc#1 Filed: 03/25/21 Page 4o0f6- Page ID#4

10.

was a firearms enthusiast and said that there were several firearms haphazardly placed in the
vehicle. Vannoy told Trooper Dunton that he was leaving Denver before he was killed.
Vannoy said his neighbors did not like him because when he moved into the area he raised
the property values. Vannoy said he had a three-year feud with one neighbor and they had
gotten into a fist fight. Vannoy said he had a mental breakdown and quit his job. Trooper
Dunton asked if there was anything else illegal in the car, and Vannoy said he had more
marijuana. Vannoy said it was legal where he was coming from and legal where he was
going. Vannoy told Trooper Dunton that he almost became a Colorado State Patrol officer,
but he stopped the process at the psych eval. He then stated that he should have been a better
boy while driving. Vannoy further stated that he told his mom that he hoped he did not get
pulled over because he would have a difficult time explaining all of the guns and loose
ammunition in the vehicle.

Trooper Dunton’s patrol rifle was locked in a position between the front seats. While
looking at Trooper Dunton, Vannoy reached for the end of Trooper Dunton’s patrol rifle and
made a motion that indicated that he had a silencer in his vehicle. Trooper Dunton asked if
he had a permit for the silencer. Vannoy said that he did not, but that he would tell Trooper
Dunton the whole story. Vannoy said that he bought the item as a “solvent trap,” and when it
arrived, it was unfinished without a hole on one end. Vannoy said that he drilled a hole in
the end so he could shoot through it. Vannoy said that everything else he had talked about
paled in comparison to this. Vannoy began to scratch his arms to the point that they began to
bleed. Vannoy said that the stress in his life causes him to pick and scratch. Vannoy said
that was a serious offense, that this was going to dramatically change his life, and that it was
stupid to have put it on the end of his gun and in his vehicle.

Your affiant knows that illegal silencers are sold online and are sometimes advertised on
social media. The items are typically manufactured and shipped from foreign countries, such
as China. The devices are advertised as “solvent traps” or “fuel filters,” and will be made to
fit on the end of a firearm with a threaded barrel. One end of the silencer typically will not
have a whole and will need to be drilled out by the purchaser to help it avoid being
discovered to be a silencer. Once the end is drilled out, the item is a silencer and will
function as such. What Vannoy was describing is consistent with these types of illegal

silencers that are sold online.
Case 3:21-mj-00031-SBJ Document 1 Filed 03/26/21 Page 5 of 6

4:21-mj-03043-CRZ *SEALED* Doc#1. Filed: 03/25/21 Page 5 of6-PageID#5

11.

12.

13.

14.

15.

16.

17.

Vannoy then told Trooper Dunton about an incident where he randomly met a Middle
Eastern male at a gas station. The Middle Eastern man offered to sell Vannoy a $16,000
Rolex watch for $600. Vannoy said that he then drove from Stranton back to Denver to
obtain the money to pay for the Rolex.

After other officers arrived, Trooper Dunton began searching Vannoy’s vehicle. Trooper
Dunton located an AR-15 style rifle. The rifle was loaded with a round in the chamber and a
silencer was firmly affixed to the end of the barrel. There was no serial number on the
silencer. (The absence of a serial number is consistent with the illegal silencers sold online
as described above.) That rifle was located between the driver and passenger seats. The rifle
was an Anderson Manufacturing AM-15 rifle. Trooper Dunton also located coffee cans and
Tupperware containers full of miscellaneous ammunition. Another rifle was found, as well
as another glass pipe with burnt markings consistent with it having been used.

Trooper Dutnon then informed Vannoy that he was under arrest and not to say anything until
after he was advised of the Miranda warnings, which Trooper Dunton would do later. After
being arrested and placed in the back of the patrol car, Vannoy became increasingly agitated.
Vannoy continued to talk as Trooper Dunton was driving him to the Lancaster County Jail.
At one point, Vannoy said that he was going to use his time in jail to think about getting even
with people. The manner in which Vannoy made that comment led Trooper Vannoy to
believe it was a threat directed at Trooper Vannoy.

Due to the wind and the number of items in Vannoy’s vehicle, Trooper Dunton determined
that it would have to be towed to a different location to finish the search.

During a search of the vehicle by Trooper Dunton, more firearms were located, three (3)
grams of marijuana, one (1) grams of wax labeled as 66% THC, and an unlabeled pill bottle
containing Venlafaxine (an anti-depressant and anti-anxiety medication) were located. In
addition to the above, a Kevlar (bullet proof) blanket, Kevlar (bullet proof) vest, two (2)
brown hair wigs, Air Force jumpsuit costume in package and body camera were located in
the vehicle. In total, six firearms were located.

Vannoy does not have a silencer registered to him with the Bureau of Alcohol, Tobacco,
Firearms and Explosives, and during the course of the traffic stop, he admitted that he knew
it was illegal to possess. |

On March:15, 2021, Trooper Denton went to the jail to obtain Vannoy’s phone from
Case 3:21-mj-00031-SBJ Document 1 Filed 03/26/21 Page 6 of 6

4:21-mj-03043-CRZ *SEALED* Doc#1 Filed: 03/25/21 Page 6 of 6- PageID#6

property, while at the jail Trooper Denton was made aware of comments and behavior
Vannoy has made while at the jail. Vannoy had made numerous threats toward guards,

threating to kill one of them, exposed his penis to the guards, and had thrown his feces from

his cell into the common holding area.

18. Vannoy was released on bond from the Lancaster County Jail on March 17, 2021. On March

19.

20.

Sworn before me by reliable electronic means.

23, 2021, Vannoy attempted the purchase of an AR-15 style rifle from Sportsman’s
Warehouse 120 in Ankeny, Iowa. The store denied the sale after comments made by
Vannoy. Vannoy stated that he was surprised that his friends hadn’t called him to see if it
was him in the mass shooting in Colorado. Vannoy stated that he had also had five hundred
(500) rounds of ammunition in his truck. With the recent event of a mass shooting in
Colorado and Vannoy’s statement, the gun store denied the sale and notified the Bureau of
Alcohol, Tobacco, Firearms and Explosives.

This affiant states that the above statements and facts are true and correct to the best of my
knowledge, information and belief. It is requested that arrest warrants be issued for the
person listed above for violation of Title 18 United States Code, Section 922(g)(3), in
relation to this investigation based on probable cause, statements by the subjects and
evidence obtained during the arrest of the individual. This violation occurred within -
Lancaster County, in the District of Nebraska.

Your affiant knows that the above-described Sig Sauer P365 handgun, and the above-
described Anderson Manufacturing AM-15 rifle, are not manufactured in the state of

Nebraska and would have traveled in instate commerce.

MEO QUAL ON

 

SA Anthony Sorenson, ATF

Mar 25, 2021

 

f) l=
Chery, VZiwatf, United States Magistrate Judge
